Case 6:18-cv-06025-GAP-EJK Document 46 Filed 09/15/20 Page 1 of 3 PageID 289




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


  LEIF'S AUTO COLLISION CENTERS,                     PLAINTIFF'S NOTICE OF
  LLC,                                               VOLUNTARY DISMISSAL
                                                     WITHOUT PREJUDICE
                 Plaintiff,                          PURSUANT TO
                                                     FRCP 41(a)(1)(A)(i)
         v.
                                                     MDL Docket No. 2557
  GOVERNMENT EMPLOYEES
  INSURANCE COMPANY,                                 Case No. 6:18-cv-06025
                 Defendant.                          Originally filed in the
                                                     District of Oregon


                                        Background

         Leif’s Auto Collision Centers, LLC (“Leif’s Auto”) is a family-owned business

  located in Portland, Oregon. Current circumstances in Portland, Oregon (COVID-19,

  riots, uncontrolled forest fires) have negatively impacted Leif’s Auto’s business. As a

  result, at present, Leif’s Auto cannot responsibly pursue its claims against Government

  Employees Insurance Company (“GEICO”) on the other side of the country.

                                           Motion

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Leif’s Auto), by and through its

  undersigned counsel, hereby gives notice that the above-captioned action is voluntarily

  dismissed without prejudice against GEICO.

  ///

  ///




                                              -1-
Case 6:18-cv-06025-GAP-EJK Document 46 Filed 09/15/20 Page 2 of 3 PageID 290




        Each party shall bear its own costs and attorneys’ fees.

        DATED this 15th day of September, 2020.



                                          Respectfully submitted,


                                          By: s/ Steven D. Olson
                                             Steven D. Olson, OSB No. 003410
                                                 Direct Dial: 503.802.2159
                                                 Email: steven.olson@tonkon.com
                                             Paul Conable, OSB No. 975368
                                                 Direct Dial: 503.802.2188
                                                 Email: paul.conable@tonkon.com
                                             TONKON TORP LLP
                                             888 SW Fifth Avenue, Suite 1600
                                             Portland, OR 97204

                                              Attorneys for Plaintiff
                                              Leif's Auto Collision Centers, LLC




                                             -2-
Case 6:18-cv-06025-GAP-EJK Document 46 Filed 09/15/20 Page 3 of 3 PageID 291




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 15th day of September, 2020, I electronically

  filed the foregoing with the Clerk of the Court by using the CM/ECF system that will

  send a Notice of Electronic Filing to all counsel of record that are registered with the

  Court’s CM/ECF system.


                                                s/ Steven D. Olson
                                                Steven D. Olson

  030816\00057\11522504v1
